UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
JOSE RODRIGUEZ,

                      Plaintiff,
                                         MEMORANDUM & ORDER
          -against-                      17-CV-5099(JS)(AKT)

NASSAU COUNTY SHERIFF, OFFICERS
SAEED, MCLAUGHLIN, JOHNSON, TORCHA,
MURPHY, WHITEFIELD, MCDONNEL,
AROUISTA, HOMLES, PULGRANO, BARBARA,
DAVIS, and CORPORALS AFLEGEL and
FIELDING,

                    Defendants.
----------------------------------X
APPEARANCES
For Plaintiff:      Jose Rodriguez, pro se
                    18001556
                    Nassau County Correctional Center
                    100 Carman Avenue
                    East Meadow, NY 11554

For Defendants:       No appearance.

SEYBERT, District Judge:

          By Memorandum and Order dated August 28, 2018 (the

“M&O”), the Court, inter alia, sua sponte dismissed the Complaints

of incarcerated pro se plaintiff Jose Rodriguez (“Plaintiff”) and

granted Plaintiff leave to file a Second Amended Complaint in

accordance with the M&O within thirty (30) days therefrom.     (See

M&O, Docket Entry 11.)   To date, Plaintiff has not filed a Second

Amended Complaint nor has he otherwise communicated with the Court

about this case other than by letter, dated September 14, 2018,

addressed to the Clerk of Court, Douglas Palmer, wherein Plaintiff
complains about the difficulties he is having using the telephone

at the Nassau County Correctional Center.                (See Letter, Docket

Entry 12.)

             In an abundance of caution and given Plaintiff’s pro se

status, Plaintiff is afforded one final opportunity to file a

Second Amended Complaint in accordance with the guidance set forth

in the M&O within thirty (30) days from the date of this Order.

Any Amended Complaint shall be clearly labeled “Second Amended

Complaint,” and shall bear docket number 17-CV-5099(JS)(AKT).

Plaintiff is cautioned that a Second Amended Complaint completely

replaces all prior Complaints.       Therefore, Plaintiff must include

all claims against the Defendant(s) he seeks to pursue in the

Second Amended Complaint.       If Plaintiff does not have sufficient

information at this time to identify the police officer[s] he seeks

to sue, Plaintiff may continue to name such individual[s] as “John

Doe” but shall include factual allegations of conduct or inaction

attributable to him in support of Plaintiff’s claims.                 Plaintiff

is   warned,   should   he   fail   to       timely   file   a   Second   Amended

Complaint, judgement shall enter and this case will be closed.

             The Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that any appeal from this Order would not be taken in good faith

and therefore in forma pauperis status is DENIED for the purpose



                                         2
of any appeal.   See Coppedge v. United States, 369 U.S. 438, 444-

45, 82 S. Ct. 917, 8 L. Ed. 2d 21 (1962).

          The Clerk of the Court is directed to mail a copy of

this Order to the pro se Plaintiff.



                                      SO ORDERED.


                                      /s/ JOANNA SEYBERT______
                                      Joanna Seybert, U.S.D.J.

Dated: January   10 , 2019
       Central Islip, New York




                                 3
